IM'IO - \5~-OJ
                                                                               "filed in         "
                                                                           14th COURT OFAPPEALS

October 15/2015                                                               OCT 20 201j
TO: Chhristopher A. Pine
                                                                          CHRlbiOHHEri A. PHir
Fourteenth Court of Appeals                                                       CLERK
301 Fannin St.,                Room 245
Houston,          Texas-77002-2062



TO:    Civil       Rule a r t .       4.2 and 4.5:

Mr.C.A.Pine:                                                                  ^Bdn
         My        rule        book     was     printed        in 2003 and I need to know if
this     rule           still     applies        today        in Civil cases where a court's
order        order        that        was     issued     to    a plaintiff on July 28,2014,
but     the        plaintiff           did     not receive any notice until October 8,
2014but           the     plaintiff October 8, 2015 and received by the dated
of     the        post     marke        on     the envelope October 5, 2015.          That was
on     the        envelope        and        was given to Risley on the October 8,2015
by the T.E.C.J.-ID mail room clerk on the 9th , 2015.
         This           rule     states        that the time limit begin's on the date
he receives actuall knowledge of that court's order of dismissal.
Tex.    R.    C    iv.    Proc.       art.    4.2 and 4.5.
        I need to know if these two rules art still true.

        thankyou for your help in this matter.




                                                                     2400 Wallace   Pack Road
                                                                     Navasota,Texas-77868-4567




CC/